Citation Nr: 1733973	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. N. Sim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1978 to September 1982. 


This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta Georgia. This matter was previously before the Board in October 2015 at which time the case was remanded.

In his Substantive Appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2015 hearing by letter in March 2015, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, he reports being exposed to excessive noise in the military. VA treatment records reflect that the Veteran is currently diagnosed with bilateral hearing loss for VA purposes. 38 C.F.R. 3.385 (2016). 

Pursuant to the October 2015 Board remand, the Veteran was scheduled for a VA audiological evaluation. The Veteran failed to appear for his scheduled audiological examination. However, the Board notes that the notice for the examination was sent to a physical address in Fort Valley, Georgia. Only a month prior, the Board decision was sent to a P.O. Box address in Fort Valley, Georgia. Subsequently, the Board notes two additional addresses for the Veteran and also notes that the file contains returned mail. The Veteran has routinely been noted to be homeless. Thus, resolving all doubt in the Veteran's favor, the Board finds that a new VA examination should be scheduled and an opinion obtained regarding the Veteran's bilateral hearing loss claim.

Accordingly, the case is REMANDED for the following action:

1. Verify the current address of record for the Veteran. Ensure that the verified current address of record for the Veteran is updated with the Veterans Health Administration.

2. Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.

The examiner should opine as to whether it is at least as likely as not (50% degree of probability or higher) that the Veteran's bilateral hearing loss is related to his service. 

The examiner should provide a detailed rationale for the opinion.

3. Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). 

The AOJ should verify that the notice of the VA examination was sent to the appropriate address.

4. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

